Citation Nr: 0637351	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1942 to 
September 1962.  His awards and decorations included the 
Purple Heart.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that the appellant requested a hearing 
before a hearing officer at the RO.  This hearing was 
scheduled for July 2003.  At the time of the hearing, the 
appellant elected to have an informal hearing conference with 
the Decision Review Officer instead of a formal hearing.  A 
summary of this conference is contained in the claims folder.  

After the denial and appeal of the current claim, the 
appellant submitted a separate claim for entitlement to 
compensation for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 at the July 2003 conference.  
This claim was denied in a January 2005 rating decision.  The 
appellant was notified of this decision in February 2005, but 
did not initiate an appeal by submitting a notice of 
disagreement.  Therefore, this matter is not before the 
Board. 


FINDINGS OF FACT

1.  The veteran died in October 2004.  The cause of death was 
severe end state renal disease due to polycystic kidney 
disease (PKD); in addition, severe generalized 
atherosclerosis, dilated cardiomyopathy and cardiomegaly, 
uremic pericarditis, bilateral pulmonary congestion, and 
bilateral pleural effusion all contributed to the cause of 
the veteran's death. 

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of a shell fragment wound of 
the right hip and buttock, evaluated as 40 percent disabling; 
bilateral hearing loss, evaluated as 30 percent disabling; 
degenerative arthritis of the lumbar spine, evaluated as 20 
percent disabling; sciatic neuritis of the right leg, 
evaluated as 20 percent disabling; arthritis of the cervical 
spine with radiculopathy, evaluated as 20 percent disabling; 
and bilateral inguinal hernia repair, evaluated as 
noncompensable.  A combined 80 percent evaluation and a total 
rating for individual unemployability had both been in effect 
from February 1995.  

3.  A service connected disease or disability did not cause 
or contribute to the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

CAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the appellant was not provided with 
preadjudication notice.  However, the RO has taken steps to 
remedy the lack of preadjudication VCAA notice.  

The appellant was provided with VCAA letters in July 2003 and 
March 2004.  These letters told the appellant what evidence 
was needed to substantiate her claim for service connection 
for the cause of the veteran's death.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  The March 2004 
letter notified her to send any relevant evidence in her 
possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in March 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson.

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection for cause of death.  
However, as the veteran's claim is being denied and no 
effective date will be assigned, the failure to provide the 
appellant with this information cannot possibly result in any 
harm to her claim.  A percentage rating is not relevant to 
any of the appellant's claims, thus that element of Dingess 
notice is not implicated in this case.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  The appellant has been afforded an opportunity to 
submit evidence, or to identify evidence for VA to obtain on 
her behalf.  The RO also obtained necessary medical opinions.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The appellant claims that the cause of the veteran's death is 
related to active service.  She agrees that the primary cause 
of the veteran's death, polycystic kidney disease, is 
hereditary.  However, she argues that this disability was 
aggravated by the many medications the veteran used during 
active service, including morphine.  In addition, she argues 
that the medications used to treat the veteran's many service 
connected disabilities included Motrin, and that this further 
aggravated the veteran's kidney disability.  The appellant 
notes that cardiomyopathy and cardiomegaly were contributing 
causes of the veteran's death, and argues that the veteran 
had a heart disability dating back to active service which 
required the use of nitroglycerin.  Finally, the appellant 
notes that the veteran was wounded in an explosion when his 
jeep was hit by a shell, and she believes that the trauma 
from this explosion may have damaged his kidneys.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If arteriosclerosis or cardiovascular renal disease becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of this disability during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis using the word "chronic".  
38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for a congenital disease may be awarded if the 
disease is aggravated during active service.  VAOPGCPREC 82-
90.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

In this case, the autopsy report indicates that the veteran 
died on October 9, 2000.  This report states that the cause 
of death was severe end state renal disease due to PKD.  
Contributing to the cause of death were severe generalized 
atherosclerosis, dilated cardiomyopathy and cardiomegaly, 
uremic pericarditis, bilateral pulmonary congestion, and 
bilateral pleural effusion.  

The veteran's death certificate indicates that he died at a 
VA medical center.  This document states that the immediate 
cause of death was chronic renal failure, due to PKD.  Other 
significant conditions contributing to the cause of death 
were dilated cardiomyopathy and cardiomegaly, uremic 
pericarditis, and bilateral pulmonary congestion.

The record shows that at the time of the veteran's death, 
service connection was in effect for the residuals of a shell 
fragment wound of the right hip and buttock, evaluated as 40 
percent disabling; bilateral hearing loss, evaluated as 30 
percent disabling; degenerative arthritis of the lumbar 
spine, evaluated as 20 percent disabling; sciatic neuritis of 
the right leg, evaluated as 20 percent disabling; arthritis 
of the cervical spine with radiculopathy, evaluated as 20 
percent disabling; and bilateral inguinal hernia repair, 
evaluated as noncompensable.  A combined 80 percent 
evaluation and a total rating for individual unemployability 
had both been in effect from February 1995.  

The service medical records are negative for kidney, heart, 
or pulmonary disease during active service.  July 1952 
records show that the veteran was hospitalized after 
experiencing chest pains.  The impressions included 
questionable coronary occlusion and questionable hiatus 
hernia.  However, an examination which included an 
electrocardiogram (EKG) and an X-ray study was normal.  

The veteran was also examined by an urologist after he 
reported nocturia of one year's duration during an 
examination of his back.  On examination, the prostate was 
found to be large in size but normal.  At the completion of 
the examination, the impression was early benign prostatic 
hypertrophy.  

The veteran completed a Report of Medical History in July 
1962 in preparation for his retirement.  He answered "yes" 
to a history of pain and pressure in his chest, and "yes" 
to frequent or painful urination.  An explanation of these 
answers was not provided.  However, the veteran also 
underwent a medical examination at that time, which was 
negative for PKD and a heart disability.  Service medical 
records dated less than a week prior to the veteran's 
retirement show that he was seen again for back complaints, 
but that he specifically indicated he was not experiencing 
any bladder trouble.  

The post service medical records show that PKD were first 
noted in April 1968.  Kidney cysts were confirmed on renal 
studies.  

The veteran was hospitalized for chest pain and a possible 
myocardial infarction in July 1969.  The admission diagnosis 
was low back strain and myocardial infarction, acute.  His 
family history was pertinent in that his father had died of 
what the veteran reported to be "bad kidneys", and the 
veteran's sons had cysts on their kidneys.  The admission EKG 
and chest X-rays were normal.  After it was determined that 
the veteran did not have any significant medical problems 
regarding the cardiorespiratory system, he was transferred to 
the orthopedic service for treatment of back pain.  The 
diagnosis at discharge was spondylolisthesis.  

The remaining post service medical records dated prior to the 
veteran's death show that he was hospitalized for a 
myocardial infarction in July 1982.  

Other post service medical records indicate that the veteran 
began to be seen on a regular basis for his kidney disability 
around 1994, and continued to be treated for this disease for 
the rest of his life.  

The veteran's final hospitalization began in June 2000 and 
ended with his death in October 2000.  The report of this 
hospitalization shows he had a long past medical history of 
PKD, with chronic endstage renal failure.  He also had a 
history of ischemic cardiomyopathy, degenerative joint 
disease, gastroesophageal reflux disease and a previous 
stroke with mild aphasia.  Coronary artery disease was also 
noted.  Prior to the admission to the hospital, the veteran 
had experienced a progressive decline in cognitive and 
physical function, probably relating to his progressive renal 
disease.  He was not felt to be a candidate for dialysis, and 
was placed in the nursing home care unit for comfort care 
only.  This hospital report did not relate the veteran's PKD, 
coronary artery disease, or any other aspect of the illnesses 
that resulted in the veteran's death to either active 
service, nor to any of the veteran's service connected 
disabilities.  

An April 2002 opinion from a VA staff nephrologists notes 
that the veteran had a history of dilated cardiomyopathy with 
severe left ventricular dysfunction, as well as PKD.  After a 
review of the veteran's final hospitalization report, this 
examiner opined that the veteran's death was most likely from 
his cardiac condition which was aggravated by his poor kidney 
function.  

In an August 2003 statement, D.L, a chiropractor, noted that 
he was contacted by the appellant after no one at the VA 
believed the large amounts of medication given to the veteran 
could have contributed to his renal failure.  The veteran's 
drugs included at one time or the other morphine, Valium, 
Darvon, Inderal, Feldene, Librium, Dilantin, Lasix, and 
Motrin.  He had used the Motrin daily for 20 years.  D.L. 
opined that these drugs certainly could and probably did 
cause the disease and ultimate failure of the veteran's 
kidney.  He stated that no one could know the amount of 
damage done to the kidney for sure, but that it was a 
certainty that the drugs contributed to the veteran's demise.  

An additional opinion was obtained from a VA medical doctor 
who is a genitourinary specialist in December 2004.  The 
veteran's medical records were reviewed prior to writing the 
opinion.  The examiner noted that the veteran was initially 
diagnosed as having PKD in May 1968.  The veteran also had 
coronary artery disease with a history of a myocardial 
infarction in 1994.  

The physician agreed with the conclusion in the records that 
the veteran died of dilated cardiomyopathy, congestive heart 
failure, and chronic renal failure.  The veteran had been 
using Lasix for his kidney disease and heart failure, and 
Prednisone for exacerbation of arthritis.  However, the 
Prednisone had been in small doses, and he had also been 
appropriately treated with diuretics.  The examiner stated 
that there was no evidence that either Prednisone or Lasix 
played any role in the worsening of the renal disease or 
cardiomyopathy.  The examiner noted that PKD is an inherited 
disease which results in renal failure.  The veteran's 
clinical course had been consistent with PKD.  

In an April 2005 letter, a private doctor, C.R.S., M.D., 
wrote that he was a nephrologist who had been contacted by 
the appellant to express an opinion in the veteran's case.  
This examiner stated that he reviewed the veteran's records.  
He said that PKD was a hereditary disease.  However, the 
veteran also had multiple problems with arthritis and was on 
pain medication as a result.  The examiner stated that it was 
impossible for him to say that the PKD was related to service 
because it was hereditary.  He then added "Could some of the 
medications that he was taking have contributed to his renal 
failure, and this certainly, of course, is always a 
possibility."  He was unable to say whether trauma 
experienced by the veteran in service contributed to the 
kidney disease.  The examiner concluded that the veteran had 
PKD which probably contributed to his heart disease.  It was 
doubtful that this was related to service.  

Analysis

In regards to service connection for the cause of the 
veteran's death, the December 2004 and the April 2005 medical 
opinions both state that PKD, which the autopsy report 
indicates was the primary cause of the veteran's death, is an 
inherited disease.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  
Therefore, service connection for the cause of death for this 
disease can only be established if it was aggravated during 
service.  

However, a review of the veteran's 20 years of service 
medical records is negative for any diagnosis of a kidney 
disease.  His complaints of nocturia were attributed to early 
benign prostatic hypertrophy.  PKD was not diagnosed until 
nearly six years after his discharge from service.  
Therefore, there is no contemporaneous evidence that PKD was 
aggravated by active service.  The only medical opinion that 
addresses this subject is the April 2005 private opinion 
which states that he was unable to say whether or not a 
trauma in service aggravated the kidney disease.  Therefore, 
there is no evidence to show that the veteran's PKD was 
aggravated by active service.  

Similarly, although the veteran was treated for chest pains 
on one or two occasions during active service, all cardiac 
testing was normal, and the chest pain was apparently 
believed to be related to the veteran's back disability.  In 
spite of testing to confirm or deny the presence of heart 
disease, there was no evidence or diagnosis of a heart 
disability during service to include use of nitroglycerin, no 
evidence of heart disease until many years after discharge 
from service, and no medical opinion that relates the 
veteran's heart disability to active service.  

The next question to be addressed is whether or not any of 
the veteran's many service connected disabilities contributed 
to the cause of his death.  The evidence shows that none of 
his service connected disabilities are listed in the autopsy 
report or on the death certificate as having contributed to 
the death of the veteran.  Furthermore, none of the medical 
opinions have related the veteran's service connected shell 
fragment wounds, arthritis, neuritis, or other disabilities 
to his death.  

The final matter to be examined is whether any of the 
medications used to treat the veteran's service connected 
disabilities contributed to his death.  The record contains 
three medical opinions that address this matter.  The first 
opinion is the August 2003 letter from a chiropractor which 
opined that it was a certainty that the drugs used by the 
veteran to treat his service connected disabilities 
contributed to his demise.  The second is the December 2004 
VA medical opinion which found that the use of the medication 
was proper and did not contribute to the veteran's death.  
The final opinion is the April 2005 private opinion which 
notes there is a possibility the medication contributed to 
the veteran's renal failure.  When these opinions are weighed 
and examined, the preponderance of the evidence is against 
finding that the medications contributed to the veteran's 
renal failure.  

The Board is unable to assign much weight to the August 2003 
opinion from the chiropractor.  There is no indication that 
the chiropractor has any training in internal medicine, 
pharmacology, or any other expertise that would qualify him 
to express this opinion.  He is the only examiner to suggest 
that the veteran's kidney disease was not hereditary, and he 
did not provide a reason for this opinion.  Furthermore, he 
did not provide any rationale as to why the medication 
damaged the veteran's kidneys.  Instead, he simply listed all 
of the veteran's medications, and stated that they 
contributed to the veteran's demise.  In doing so, he not 
only included the drugs used to treat the veteran's service 
connected arthritis, but also included drugs used to treat 
anxiety (Valium, Librium), hypertension (Inderal), and 
seizures (Dilantin), none of which were disabilities for 
which service connection was in effect.  This also implies 
that Lasix, a drug that is commonly used to treat both renal 
disease and heart failure, contributed to the veteran's 
death.  See PHYSICIANS' DESK REFERENCE 1045, 1601, 1821, 
1827, 2372 (44th ed. 1990). 

In contrast, the December 2004 VA medical opinion is from a 
medical doctor. who is a genitourinary specialist.  The 
examiner reviewed the veteran's medical records, and wrote 
specifically about two of the medications used by the 
veteran.  This opinion found that the Prednisone use was in 
small occasional doses, and that the Lasix was used in 
conjunction with diuretics.  This examiner found no 
relationship between the medication and the veteran's demise, 
which was noted to have followed the usual course for PKD.  
As this opinion was written by a medical specialist who 
provided a specific rationale, the Board finds that it is far 
more probative than the August 2003 opinion.  

Finally, the Board has considered the April 2005 private 
opinion.  The Board notes that while this opinion is mostly 
against the appellant's claim in that it confirms the PKD is 
hereditary and not related to service, it does mention that 
there is a possibility the veteran's medications contributed 
to his renal failure.  Although this portion of the opinion 
was expressed rather vaguely, it appears that the examiner is 
only stating that kidney damage due to medication is always a 
possibility, and the examiner neither identifies which 
medication is a possible culprit or states that it is as 
likely as not any medication contributed to renal failure.  
Further, the physician provided no specific opinion that 
medications used to treat the service connected disabilities 
caused or contributed to the fatal kidney disorder.

Statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement for 
service connection. Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert 
v. Brown, the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993).   

The Board finds that the "always possible" language of the 
private physician's opinion is too vague to provide probative 
evidence of a link between medications taken for the service 
connected disabilities and the causes of the veteran's death.  
The opinion is not sufficient to raise a reasonable doubt.  
The benefit of the doubt is defined as a "substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility."  See 38 C.F.R. 
§ 3.102.  

The Board notes that the appellant has advance several 
theories as to how the veteran's death might be related to 
diseases or injuries in service.  However, the appellant is 
not a physician, and she is not qualified to express a 
medical opinion as to medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Therefore, as the weight of the probative medical evidence is 
against the appellant's claim, entitlement to service 
connection for the cause of the veteran's death is not 
established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


